3 N.Y.3d 765 (2004)
CHARLEEN PALUMBO, Respondent,
v.
ROBERT PALUMBO, Appellant.
Court of Appeals of the State of New York.
Submitted November 8, 2004.
Decided December 2, 2004.
Motion for leave to appeal dismissed upon the ground that the September 2004 Appellate Division order does not finally determine the action within the meaning of the Constitution and no direct avenue of appeal lies to the Court of Appeals from the April 2003 judgment of Supreme Court, appellant previously having appealed that judgment to the Appellate Division. Motion for a stay dismissed as academic.